DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 and 11/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is not clear if the complex portion is the non-overlapping position or the overlapping and non-overlapping position since the claim states the white part extends beyond the phosphorescent part and does not overlap the phosphorescent part at a complex area but then also states that the complex area includes the overlapping position and non-overlapping position. For purposes of examination, Examiner will assume the complex position is an in-plan view of the white part including the overlapping and non-overlapping positions which has a different shape than an in-plan view of the phosphorescent part (see instant Specification, Fig. 9 where the white part is a square and the phosphorescent part is the letter A).
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 2,375,177) in view of Ogawa et al. (JP H07-265111).
Regarding claim 5, Reese discloses a sheet of paper (second member), a white reflective ink layer (white part), luminescent ink design layer, and clear protective layer (first member) where the white part is only provided on a partial area and the luminescent ink design layer which also is provided on a partial area overlaps the white part (page 3, first column, lines 31-44 and Fig. 2).  The luminescent ink layer contains phosphorescent ink (page 2, first column, line 75 and page 1, first column, lines 13-15). Further, because the same structure is described in Reese as the structure that is claimed, the white part being visually perceivable would be expected (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Reese does not specifically disclose the luminescent ink layer being partially on the white part so that there is a part of the white part that does not overlap the luminescent layer and where the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the luminescent layer in Reese could partially overlap the white part to have a different shape than the white part as taught in Ogawa so that the decorative member has a unique decorative effect where the article has two different appearances, one when light is shining on the article and a different effect when there is no light (Ogawa, [0009]-[0010] and [0013]).
Regarding claims 7-8, the design in Reese in view of Ogawa may be a character which is on the white part (Reese, Fig. 2) as well as any decoration or design including ornamental designs, printed matter, diagrams, and other indicia (Reese, page 1, first column, lines 7-12 and see Fig. 2 and Ogawa, Figs. 1, 3, 4, and 8).
Regarding claim 10, Reese discloses a transfer for application to a window comprising a white reflective coating, luminous ink layer and protective layer where the film is attached to a window via an adhesive (page 4, second column, lines 21-39 and Fig. 7) where a window may be considered to provide some additional luster so that application to a window would be considered a luster process.
Claim 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (JP 2003-287613A) in view of Ogawa et al. (JP H07-265111), see translation to English for discussion.
Regarding claim 5, Teraoka discloses a retroreflective sheet (second member), a white layer partially laminated on the retroreflective sheet (white part), a color phosphorescent layer laminated on the white layer (phosphorescent part) prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Teraoka does not specifically disclose the luminescent ink layer being partially on the white part so that there is a part of the white part that does not overlap the luminescent layer and where the white part will have a different shape than the luminescent part.
Ogawa discloses a decorative item with a reflective and luminescent appearance ([0001]) comprising a reflective member and luminous paint on all or part of a decorative member formed in a predetermined shape where the display modes of the reflecting member and phosphorescent paint are different and where the phosphorescent paint overlaps the reflecting member and shapes of the two are outlined ([0009]) so that the appearance of the shape when light is shined is different from when there is no light ([0010]) and the two layers may have substantially the same color ([0013], [0018] and see Figs. 1, 3, 6, and 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the phosphorescent layer in Teraoka could partially overlap the white part to have a different shape than the white part as taught in Ogawa so that 
Regarding claims 7-8, Teraoka in view of Ogawa discloses a phosphorescent ink design ([0001] and Fig. 3) which is considered to disclose any of a character, number, sign, graphic symbol, mark, or pattern (and see Fig. 2 which shows the ink on the white part and Ogawa, Figs. 1, 3, 4, and 8).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Ogawa as applied to claim 5 above, and further in view of Sigel.
Reese in view of Ogawa discloses the sheet member of claim 5 as discussed above. Reese does not specifically disclose the first member being embossed or matted or having a matte coating, or white coating.
Sigel discloses surface components that include a topcoat layer with different gloss levels (abstract) as a decorative component ([0002]). The topcoat layer contains dyes, pigments, and/or colored particles as well as aluminum oxide (white pigment) ([0039]-[0040]). Sigel discloses that the topcoat layer is embossed or matted ([0008] and [0068]).
It would have been obvious to one of ordinary skill in the art at the effective filing date that the topcoat layer in Sigel could be included on the decorative sheet in Reese in view of Ogawa to give the sheet a desired gloss design (Sigel, abstract and [0005]) where the topcoat layer includes aluminum oxide as a white pigment or another white pigment or colored particle (Sigel, [0039]-[0040]) and may be embossed (Sigel, [0008]). 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Ogawa as applied to claim 5 above, and further in view of Sigel.
Teraoka in view of Ogawa discloses the sheet member of claim 5 as discussed above. Teraoka does not specifically disclose the first member being embossed or matted or having a matte coating, or white coating.
Sigel discloses surface components that include a topcoat layer with different gloss levels (abstract) as a decorative component ([0002]). The topcoat layer contains dyes, pigments, and/or colored particles as well as aluminum oxide (white pigment) ([0039]-[0040]). Sigel discloses that the topcoat layer is embossed or matted ([0008] and [0068]).
It would have been obvious to one of ordinary skill in the art at the effective filing date that the topcoat layer in Sigel could be included on the decorative sheet in Teraoka in view of Ogawa to give the sheet a desired gloss design (Sigel, abstract and [0005]) where the topcoat layer includes aluminum oxide as a white pigment or another white pigment or colored particle (Sigel, [0039]-[0040]) and may be embossed (Sigel, [0008]). 

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 10/26/2021, with respect to the rejection(s) of claim(s) 5, 7-8, and 10 under 35 USC 102 and claims 5 and 7-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection Reese in view of Ogawa; Reese in view of Ogawa and Sigel; Teraoka in view of Ogawa; and Teraoka in view of Ogawa and Sigel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,210,776 B1 discloses printing designs on a substrate (col. 1, lines 6-14) where each printed layer only partially overlaps with the layer below (col. 4, lines 12-32 and col. 12, lines 50-67) at least one design layer may be an opaque white and another may be a phosphorescent ink layer (col. 14, line 66 to col. 15, line 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783